In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-053 CV

____________________


TONY CHRISS PIPKIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. CV 64897




MEMORANDUM OPINION (1)
	On May 8, 2003, we notified the parties that the appeal would be dismissed for want
of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  Appellant did not respond.  The
appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20.1. 
There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.	
										PER CURIAM

Opinion Delivered June 19, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.